Citation Nr: 0730963	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-41 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to recognition of the appellant as the deceased 
veteran's surviving spouse for the purpose of establishing 
eligibility for VA death benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967 and from March 1983 to April 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the appellant's claim for death 
benefits based upon a finding that the appellant could not be 
recognized as the surviving spouse of the veteran.  

In December 2005 the appellant testified before the 
undersigned sitting at the RO (Travel Board hearing).  A 
transcript of that hearing is of record.  

In April 2006, subsequent to the most recent supplemental 
statement of the case (SSOC), the appellant submitted a March 
2005 award letter from the Social Security Administration 
(SSA) indicating that she was entitled to monthly disabled 
widow's benefits.  The appellant waived initial consideration 
of this evidence by the agency of original jurisdiction 
(AOJ).  38 C.F.R. § 20.1304 (2007).  


FINDINGS OF FACT

1.  The appellant and the veteran were married in October 
1967; divorced in April 1992; and did not remarry at any time 
subsequent to their April 1992 divorce.  
2.  When the veteran died in April 2003 he was not married to 
the appellant.  


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse 
of the veteran for VA death benefits purposes.  38 U.S.C.A. 
§ 101(3) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
because the law, and not the evidence, is dispositive of the 
appeal, the VCAA is not applicable.  Mason v. Principi, 16 
Vet. App. 129 (2002).  

II.  Analysis

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex whose marriage 
to the veteran meets the requirements of 38 C.F.R. § 3.1(j) 
and who was the spouse of the veteran at the time of the 
veteran's death and: (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and (2) except as provided in 
38 C.F.R. § 3.55, has not remarried or has not since the 
death of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. 
§ 3.50 (2007).  

"Spouse" means a person of the opposite sex whose 
"marriage" to the veteran meets the requirements of 
38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  "Marriage" means 
a marriage valid under the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j).  

The existence of a marriage may be established by a copy or 
abstract of the public record of marriage, or a copy of the 
church record of marriage, containing sufficient data to 
identify the parties, the date and place of the marriage, and 
the number of prior marriages if shown on the official 
record.  38 C.F.R. § 3.205(a).  

The validity of a divorce decree, regular on its face, will 
be questioned by VA only when such validity is put in issue 
by a party thereto or a person whose interest in a claim for 
VA benefits would be affected thereby.  38 C.F.R. § 3.206.  

The relevant facts in this case are not in dispute.  There is 
of record a verified transcript from the Register of 
Marriages in the town of Stephentown, New York, indicating 
that the veteran and the appellant were married in 1967.  
Also of record is a decree of divorce, indicating that the 
veteran and the appellant were divorced in April 1992.  The 
veteran's April 2003 death certificate reflects that he was 
divorced at the time of his death, and the informant listed 
on the certificate is not the appellant, but the veteran's 
brother.  

At the December 2005 Travel Board hearing the appellant 
testified that she felt as if she served in the military 
herself by supporting the veteran during active service.  She 
stated that she continued to support the veteran even after 
their divorce, by caring for him and driving him places.  In 
this way, she testified that she felt she was still acting 
like a wife even though she and the veteran lived separately 
and were divorced.  She further testified that, had the 
veteran not passed away when he did, they were going to 
reconcile and remarry.  The appellant's daughter also 
testified that the veteran and the appellant were going to 
get remarried, but that he passed on too quickly.  

The appellant has consistently pointed out that neither she 
nor the veteran ever remarried after their April 1992 
divorce.  She has not disputed that she was divorced from the 
veteran at the time of his death, nor has she disputed the 
validity of the divorce decree.  See 38 C.F.R. § 3.206.  The 
evidence thus clearly documents that, despite any potential 
plans to remarry, the appellant was not the veteran's legal 
spouse for VA purposes at the time of his death in April 
2003, and she does not meet the definition of a surviving 
spouse under the provisions of 38 C.F.R. § 3.50.  

In his September 2007 written brief presentation, the 
appellant's representative argued that the appellant and the 
veteran had a constructive common law marriage at the time of 
his death because of the mutual intention to remarry.  Even 
if both the appellant and the veteran had intended to remarry 
prior to his death, the appellant cannot be recognized as the 
veteran's spouse based on a theory of common law marriage.  
She has not reported, nor is there any other evidence that 
they held themselves out as husband and wife at after their 
divorce.  More importantly, as the appellant's representative 
himself has pointed out, Massachusetts does not recognize 
common law marriage.  Sutton v. Valois, 66 Mass.App.Ct. 258, 
846 N.E.2d 1171 (2006); Commonwealth v. Munson, 127 Mass 459 
(1879).  

The law is clear that the appellant must be recognized as the 
veteran's legal spouse at the time of his death in order to 
establish entitlement to VA death benefits.  38 C.F.R. 
§§ 3.1(j), 3.50.  

While the appellant has stated that the April 1992 divorce 
was the result of the veteran's active duty acquired illness 
and the strain it caused on their relationship, the veteran 
and the appellant were not merely separated, they were 
divorced.  In a situation when a veteran and appellant are 
actually divorced, the provisions of 38 C.F.R. § 3.53 
governing the assignment of fault in a marital separation are 
inapplicable.  Once divorce has been granted, any misconduct 
by the veteran has no bearing on whether or not the appellant 
may be considered a surviving spouse.  

The appellant has also presented evidence that she is in 
receipt of Social Security Administration (SSA) disabled 
widow's benefits.  According to the regulations pertaining to 
entitlement to SSA benefits based on another individual's 
earnings, benefits are payable to a surviving divorced spouse 
if she was validly married to the insured for at least 10 
years.  20 C.F.R. § 404.336.  Because the appellant was 
validly married to the veteran for at least 10 years, she was 
eligible for SSA benefits based on his earnings, regardless 
of their marital status at the time of his death or the basis 
for their divorce.  However, VA is not bound by the findings 
of other agencies, including SSA.  See Collier v. Derwinski, 
1 Vet. App. 413 (1991).  The Board finds, therefore, that the 
award of SSA disabled widow's benefits is not relevant to the 
issue before the Board.  Further, VA is not required to 
obtain the underlying files regarding the SSA award because 
they have not been shown to be relevant to the appellant's 
claim before VA.  Murincsak v. Derwinski, 2 Vet. App. 363, 
372 (1992).  

The record clearly reflects that the appellant was not the 
veteran's spouse at the time of his death in April 2003.  
While the Board has sympathetically considered the 
appellant's contentions, applicable laws and regulations 
require that the parties be lawfully married at the time of a 
veteran's death for the appellant to meet the basic 
eligibility criteria for death benefits as a surviving 
spouse.  38 C.F.R. § 3.50.

The appellant's status as a former spouse as opposed to a 
surviving spouse forecloses eligibility for VA death 
benefits.  Accordingly, this appeal is denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to recognition of the appellant as the deceased 
veteran's surviving spouse for the purpose of establishing 
eligibility for VA death benefits is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


